198 S.E.2d 494 (1973)
19 N.C. App. 258
STATE of North Carolina
v.
Doris Lee BASDEN.
No. 724SC829.
Court of Appeals of North Carolina.
August 22, 1973.
*495 Atty. Gen. Robert Morgan by Deputy Atty. Gen. Andrew A. Vanore, Jr., Raleigh, for the State.
Russell J. Lanier, Jr., Kenansville, for defendant appellant.
PARKER, Judge.
Defendant assigns error to the admission of her signed statement given to the S.B.I. agents in which she admitted giving the veratrite pills to her children. Before allowing this in evidence the trial judge conducted a voir dire examination and heard testimony of the S.B.I. agents to whom the statement was given concerning the circumstances under which it had been made. Defendant also testified on the voir dire hearing, stating she did not remember seeing or talking to anyone at the S.B.I. building in Raleigh on 20 January 1972 for the reason that on that date she had been on heavy medication. After hearing this evidence in the absence of the jury, the trial judge entered an order in which he found that defendant's statement had been freely, voluntarily and understandingly made after she had received the full Miranda warnings and after she had expressly waived her right to counsel. These findings, being based on competent evidence in the record, are conclusive on this appeal. State v. McRae, 276 N.C. 308, 172 S.E.2d 37. Certainly, a subnormal mental capacity is an important factor to be considered by the trial court along with other relevant factors in determining whether a purported confession was in fact freely, voluntarily and understandingly made. It does not, however, in itself render incompetent a confession that was in fact freely, voluntarily, and understandingly made. State v. Whittemore, 255 N.C. 583, 122 S. E.2d 396. Nothing in the record suggests that the trial court in this case failed to give adequate consideration to all pertinent circumstances in making its determination as to the competency of defendant's statement.
In the trial and judgment appealed from, we find
No error.
CAMPBELL and MORRIS, JJ., concur.